Pillsbury, J. The money loaned to Camfield belonged to •the company, and the note, payable to the Captain would, when ■ delivered to him, be held by hitii in trust for the company. There being no Captain of the company there is no payee in existence who can bring a suit at law or in whose name the ‘company "can bring such suit for its use. Ho adequate remedy at law exists to enforce payment of the nóte and equity will •therefore take jurisdiction. The company retained the note -in its treasury as its property until it voted to transfer to the appellee to be held and collected by him for the use of the company and this we think Conferred upon him a sufficient interest therein to maintain this bill. He thereby became the •lawful holder of it and a recovery by him will discharge the ■note, and that is all the makers ■ have any right to demand. The decree will be affirmed. Affirmed.